DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is responsive to Applicant’s response with amendment filed on 3/29/2022.
Response to Arguments
Applicant’s arguments with respect to claims 1- have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8, 11-13, 16, and 22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by USPAT 5,248,311 to Black et al.
 	Fig. 3 and 4 of Black are reproduced for a reference.

    PNG
    media_image1.png
    839
    563
    media_image1.png
    Greyscale

 	Black discloses the following.
 	Claim 1. (currently amended) Glass fiber (column 4, lines 1-5) comprising at least one fiber core 28, at least one fiber cladding 30 which at least substantially encloses the fiber core in the circumferential direction and along the longitudinal axis, and at least one fiber coating 17 which substantially encloses the fiber cladding in the circumferential direction and along the longitudinal axis, the glass fiber having at least one first exposed portion (see fig. 4) where the fiber cladding is exposed by the fiber coating for removing light at least from the fiber cladding, the fiber cladding, at least, having a plurality of recesses 21a at least substantially in the radial direction, which recesses are designed to at least partially remove the light at least from the fiber cladding, characterized in that the recesses extend in a substantially longitudinal direction parallel to the longitudinal axis and the recesses are each formed at least in portions precisely along the longitudinal axis.  
 	Claim 2. (currently amended) Glass fiber according to claim 1, characterized in that the longitudinal recesses are each formed completely precisely along the longitudinal axis, and/or completely precisely in the radial direction, or completely precisely along the longitudinal axis and in the radial direction.  
 	Claim 3. (previously presented) Glass fiber according to claim 1, characterized in that the longitudinal recesses each have a width in the circumferential direction that corresponds to the width of a tool by means of which the longitudinal recesses were introduced at least into the fiber cladding.  Note that the claimed method of forming the device is not germane to the issue of patentability of the device itself.  
 	Claim 4. (currently amended) Glass fiber according to claim 1, characterized in that at least some of the longitudinal recesses are differently spaced apart from one another in the circumferential directions and/or along the longitudinal axis, or in the circumferential direction and along the longitudinal axis.  
 	Claim 5. (previously presented) Glass fiber according to claim 1, characterized in that the longitudinal recesses are increasingly spaced apart from one another along the longitudinal axis-in the propagation direction of the light.  See fig. 3.
 	Claim 6. (previously presented) Glass fiber according to claim 1, characterized in that at least some of the longitudinal recesses are uniformly spaced apart from one another in the circumferential direction and/or along the longitudinal axis.  See fig. 3.
 	Claim 7. (previously presented) Glass fiber according to claim 1, characterized in that at least one first longitudinal recess has a first length along the longitudinal axis and at least one second longitudinal recess has a second length along the longitudinal axis, the first length and the second length being different.  See fig. 3; different lengths are shown in 20a and 21a.
 	Claim 8. (previously presented) Glass fiber according to claim 1, characterized in that at least one first longitudinal recess has a first width in the circumferential direction and at least one second longitudinal recess has a second width in the circumferential direction, the first width and the second width being different.  See fig. 3 and column 5, lines 46-end.
  	Claim 11. (currently amended) Glass fiber according to claim 1, characterized by at least one second exposed portion where the fiber cladding is exposed by the fiber coating for removing light at least from the fiber cladding, the first exposed portion and the second exposed portion being arranged at least in portions, preferably completely, at an angle to one another, preferably parallel to one another.  See fig. 3.
 	Claim 12. (previously presented) Glass fiber according to claim 1, characterized by an optical element 15 which is arranged at an open end of the fiber core and forms an open end of the glass fiber along the longitudinal axis.  
 	Claim 13. (previously presented) Glass fiber according to claim 1, characterized in that at least some of the longitudinal recesses extend in the radial direction into the fiber core.  See fig. 3.
 	Claim 16. (currently amended) Glass fiber according to claim 14, characterized in that the elevations of the same longitudinal recess and/or of a plurality of longitudinal recesses are at least partially, preferably completely, identical or different with respect to material, thickness, refractive index, shape, distribution and/or density.  See fig. 3.
 	Claim 22. (currently amended) Glass fiber product comprising at least one glass fiber according to claim 1.
Claims 9-10, 14-15, and 17-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose or suggest a glass fiber comprising all the specific elements with the specific combination as set forth in claims.
  Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ellen Kim whose telephone number is (571)272-2349.  The examiner can normally be reached on Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas A. Hollweg can be reached on 571.270.1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELLEN E KIM/Primary Examiner, Art Unit 2883